Citation Nr: 0118063	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  01-03 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In a December 2000 typed statement, the veteran raised 
several additional issues to be adjudicated.  The veteran 
appears to be claiming entitlement to service connection for 
hepatitis C, and a number of disabilities that developed 
secondary to hepatitis C.  The Board refers these issues to 
the RO for appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law. In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA. However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board's review of the medical evidence of record reflects 
that PTSD due to combat stressors has been diagnosed on 
several occasions.  For example, see the VA Medical Center 
discharge summary in December 1997.  Although the veteran's 
service personnel and medical records are negative for combat 
related service, the veteran reported in an April 1999 
written statement that while in the Republic of Vietnam he 
was assigned to the following duties:  petroleum specialist 
(confirmed on his DD 214), convoy gunner, perimeter guard, 
grave registration, and dealing with casualties.  
Furthermore, the veteran specifically described a stressful 
event in 1968 during the TET Offensive, in which he was 
shelled by the enemy.  He also described experiencing general 
nightmares of his service in the Republic of Vietnam.   

In a February 8, 2000 letter the United States Armed Service 
Center for Research of Unit Records (USACRUR) noted that it 
had received a request on the veteran's behalf concerning his 
PTSD claim and that it may take nine months to respond due to 
a backlog of requests.  The claims folder does not contain a 
subsequent response from USACRUR.

Nevertheless, in a November 2000 decision, the RO continued 
its denial of entitlement to service connection for PTSD on 
the ground that there was no credible supporting evidence for 
any stressor.  Therefore, given that there is no subsequent 
response from USACRUR with respect to the veteran's 
stressors, the Board finds that the RO must again obtain a 
list of the veteran's stressors, to include but not limited 
to those discussed above, and forward them to USACRUR.  At 
the same time, the RO should request the status of its 
previous request, which the USACRUR confirmed that it 
received in February 2000.  

If credible supporting evidence is obtained for any claimed 
stressor, or there is evidence that the veteran participated 
in combat, the veteran should be scheduled for an appropriate 
examination to clarify the nature and etiology of his 
psychiatric disorder.  The Board reminds the appellant that 
consideration of a claim for VA compensation benefits is 
premised on his cooperation with respect to the proper 
development of his claims.  Under VA regulations, it is 
incumbent that he submit to a VA examination if he is 
applying for VA compensation benefits.  Dusek v. Derwinski, 
2 Vet. App. 519, 522 (1992).

Finally, VA medical evidence of record ambiguously indicates 
that the veteran may have been receiving Social Security 
Administration disability benefits since the early to mid-
1990s.  To date, there is no indication that the RO has 
sought to confirm this or obtain a copy of any decision 
granting or denying Social Security disability benefits to 
the veteran and the medical records used in rendering that 
determination are not of record.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the VA has notice that the veteran is 
receiving disability benefits from the Social Security 
Administration, and that records from that Administration may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits and the 
supporting medical documents relied upon.  See Baker v. West, 
11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 67 
(1996).  Accordingly, the veteran's Social Security 
Administration records must be obtained in connection with 
his service-connection claim in order to determine the basis 
of the Social Security Administration disability benefits.

It is the Board's conclusion that the circumstances of this 
case indicate additional development is required.  
Accordingly, this case is also REMANDED to the RO for the 
following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claims that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.  

2.  The RO should also obtain copies of 
any administrative decision and 
underlying medical records relied upon in 
evaluating the veteran's claim for Social 
Security Administration disability 
benefits and associate these records with 
the claims folder.

3.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, to include Social Security 
records, it should appropriately inform 
the veteran of this and request him to 
provide a copy of the outstanding medical 
records.

4.  The RO should also ask the veteran 
again to list, in writing, any stressful 
events during his active service and to 
provide to the best of his ability any 
specific details of each of the claimed 
stressful events, such as dates, places, 
description of events, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  This list should specifically 
include details concerning the shelling 
by the enemy during the TET Offensive, 
which the veteran described in his April 
1999 handwritten statement.

The RO should inform the veteran that 
information about the claimed, inservice 
stressors is vitally necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible to permit an adequate search for 
verifying information to be conducted.

5.  The RO should forward to USASCRUR any 
information provided by the veteran as to 
stressors for verification of stressors.  
At the same time, the RO should request 
the status of its previous request, in 
which USASCRUR responded in a letter 
dated February 8, 2000 that it was 
proceeding with the search for the 
veteran's records.

6.  If credible supporting evidence is 
obtained for any claimed stressor, or 
there is evidence that the veteran 
participated in combat, the veteran 
should be scheduled for an appropriate 
examination to clarify the nature and 
etiology of his psychiatric disorder.  
The examiner should review the claims 
folder prior to completing the 
examination report.  If PTSD is found, 
the examiner should report the stressors 
that support the diagnosis.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

Thereafter, the RO should readjudicate the claim.  If the 
benefit sought on appeal remains denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


